Citation Nr: 1449416	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for anaphylactic reaction/anaphylaxis.

2.  Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to December 1977 and from July 1978 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

This matter was previously before the Board in March 2012, at which time it was remanded for additional development.  

The Appeals Management Center (AMC) awarded service connection for a right hip disorder and a right knee disorder by a November 2012 decision.  Given this grant by the AMC, further consideration by the Board of these two service connection claims need not be undertaken.


REMAND

Following the Board's 2012 remand, and a July 2012 VA examination, the AMC referred the claim of service connection for sciatica to the RO without taking any further action.  (The AMC's November 2012 referral letter appears to be accompanied by a page reportedly explaining that service connection and a 10 percent rating were granted for sciatica, but this is not reflected in the AMC's November 2012 rating decision.)  This is very curious, but the referral was apparently done because the AMC believed that this claim of service connection had never been considered by the RO.  Why the AMC believed that the issue was to be handled this way is inexplicable given the Board's remand, which specifically noted that the issue was on appeal following the March 2008 RO decision.  

Because of the AMC's referral, it does not appear that this issue was re-adjudicated in accordance with the Board's remand.  Consequently, the issue must be addressed, and if denied, explained to the Veteran by way of a supplemental statement of the case.  (Consideration should be given sciatica, "pseudosciatica" as noted in a July 2012 examination report, and any radiculopathy caused by the Veteran's service-connected low back disability.)

As for the claim of service connection for anaphylaxis, service treatment records document that the Veteran was treated in June 1986 for an allergic reaction to fire ant bites manifested by itching over his entire body, tightness in his chest, and shortness of breath.  He was prescribed Benadryl 50 milligrams and instructed not to drive, operate machinery, or use weapons because the medication could cause drowsiness.  He was diagnosed with an anaphylactic reaction, as well as bronchospasm and angiodema secondary to his anaphylactic reaction, and referred to the allergy clinic for a consult.  The Veteran's current VA treatment records indicated that he still has an allergy to bee stings.

The issue was previously remanded so as to obtain an opinion as to whether the Veteran has a current disability manifested by an allergy resulting in anaphylactic reaction/anaphylaxis.  A VA examination report dated in July 2012 shows that there was no currently diagnosed disorder that results in anaphylactic reaction or anaphylaxis that was first manifested during active service or otherwise related to service.  The examiner explained the Veteran had not had an allergic reaction to ant bite or bee sting service.

In correspondence dated in December 2012, the Veteran asserted that the July 2012 VA examination was inadequate as it did not conduct any testing required to identify any allergies that were manifested as a result of the fire ant bites experienced in service and/or resulting anaphylactic reaction/anaphylaxis.  This was reiterated by the Veteran's representative in the July 2014 Appellant's Post-Remand Brief.  The Board agrees and finds that additional development is needed prior to further adjudication of this matter.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall afford the Veteran an appropriate VA examination to be conducted by a specialist in allergies so as to determine the precise nature and etiology of any current allergy that may be caused by ant bites or similar insect/bee stings and resulting anaphylactic reaction/anaphylaxis.

The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted. 

Following examination of the Veteran and a review of the service and post-service medical records, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran has any current allergy that may be caused by ant bites or similar insect/bee stings.  The examiner should state the medical probabilities that any such allergy is traceable to the Veteran's period of military service.

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide an explanation for each opinion given.

3.  The agency of original jurisdiction (AOJ) should also take action with respect to the claim of service connection for sciatica.  Any additional evidentiary development deemed necessary should be undertaken.  The results of nerve conduction testing that was scheduled for July 20, 2012, should be considered.  (If service connection has already been granted, this should be documented in a rating decision.)  Consideration should be given to any sciatica, "pseudosciatica," or radiculopathy affecting the lower extremities.

4.  The AOJ should ensure that all development requested above is completed.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


